t c memo united_states tax_court antonio rosarto and joyce rosario petitioners v commissioner of internal revenue respondent docket no filed date robert j fedor for petitioners katherine lee kosar for respondent memorandum opinion vasquez judge this case is before the court on petitioners’ motion for award of administrative and litigation costs pursuant to sec_7430 and rule ' neither party unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure all references to sec_7430 are to that section as in continued - - requested a hearing and we see no reason for a hearing on this matter rule a accordingly we rule on petitioners’ motion on the basis of the parties’ submissions and the existing record rule a we incorporate by reference portions of rosario v commissioner tcmemo_2002_70 rosario i our opinion on the merits in the instant case that are relevant to our disposition of this motion after concessions ’ the issue for decision is whether petitioners are the prevailing_party in the underlying tax case background antonio rosario petitioner an orthopedic surgeon executed a professional practice agreement the practice agreement with the jesse holman jones hospital the hospital which provided that petitioner would receive funds from the hospital to ensure a monthly income of dollar_figure guarantee payment during pursuant to the practice agreement petitioner received dollar_figure in guarantee payments from the hospital in rosario i the issue was whether the dollar_figure continued effect at the time the petition was filed in respondent’s response to petitioners’ motion for administrative and litigation costs respondent concedes that petitioners meet the net_worth requirements as provided by law petitioners have exhausted the administrative remedies available within the internal_revenue_service and petitioners have not unreasonably protracted the litigation petitioner received from the hospital in was taxable_income to him in we held that the guarantee payments petitioner received were not includable in his income in because those payments were a loan discussion sec_7430 provides for the award of administrative and litigation costs to a taxpayer in an administrative or court_proceeding brought against the united_states involving the determination of any_tax interest or penalty pursuant to the internal_revenue_code an award of administrative or litigation costs may be made where the taxpayer is the prevailing_party exhausted available administrative remedies ’ did not unreasonably protract the administrative or judicial proceeding and claimed reasonable administrative and litigation costs sec_7430 b and c these requirements are conjunctive and failure to satisfy any one will preclude an award of costs to petitioners 88_tc_492 to be a prevailing_party the taxpayer must substantially prevail with respect to either the amount in controversy or the most significant issue or set of issues presented and at the time the petition in the case is filed this requirement applies only to litigation costs sec_7430 b - the taxpayer must meet the net_worth requirements of u s c sec d b sec_7430 a a taxpayer however will not be treated as the prevailing_party if the commissioner establishes that the commissioner’s position was substantially justified sec_7430 b for purposes of the administrative proceedings respondent’s position is that which was articulated in the notice_of_deficiency sec_7430 b huffman v commissioner 978_f2d_1139 9th cir affg in part and revg in part tcmemo_1991_ 108_tc_430 for purposes of the court proceedings respondent’s position is that which was set forth in the answer sec_7430 a huffman v commissioner supra pincite8 maggie mgmt co v commissioner supra pincite the substantially justified standard is essentially a continuation of the prior law’s reasonableness standard 106_tc_76 a position is substantially justified if it is justified to a degree that could satisfy a reasonable person and has a reasonable basis in both fact and law 487_us_552 although the dispute in 487_us_552 arose under the provisions of the equal_access_to_justice_act baja u s c sec d the relevant provisions of the eaja are almost identical to the language of sec_7430 109_tc_227 n we therefore consider the holding in pierce v underwood continued --- - huffman v commissioner supra pincite swanson v commissioner supra pincite a position that merely has enough merit to avoid sanctions for frivolousness will not satisfy this standard pierce v underwood supra pincite the determination of reasonableness is based on all of the facts and circumstances surrounding the proceeding and the legal precedents relating to the case 94_tc_685 a position has a reasonable basis in fact if there is such relevant evidence as a reasonable mind might accept as adequate to support a conclusion pierce v underwood supra pincite a position is substantially justified in law if legal precedent substantially supports the commissioner’s position given the facts available to the commissioner coastal petroleum refiners inc v commissioner supra pincite determining the reasonableness of the commissioner’s position and conduct requires considering what the commissioner knew at the time 88_tc_1329 85_tc_927 the fact that the commissioner loses on the merits or concedes the case does not establish that a position was not substantially justified however it is a factor to be continued supra to be applicable to the case before us cozean v commissioner supra -- - considered 100_tc_457 affd in part and revd in part 43_f3d_172 5th cir respondent contends that petitioners are not the prevailing_party because his position is substantially justified in that he had a reasonable basis in both fact and law ’ petitioners argue that they substantially prevailed with respect to the amount in controversy as well as with regard to the most significant issue whether moneys petitioners received constituted additional income or qualified as loan proceeds in rosario i we were required to examine and interpret the practice agreement in order to resolve the issue we did not have any testimonial evidence to aid in interpreting the practice agreement because the parties submitted the case fully stipulated although we ultimately held for petitioners our holding was not easily reached the relevant language in the practice agreement regarding the guarantee payments was not clear the agreement provided in part to the extent that physician’s gross_income in any month during the term of this agreement is less than dollar_figure the hospital will pay physician by the tenth day of the closing of the physician’s books for that month any amount sufficient to raise physician’s income for that month to dollar_figure such payment by respondent alternatively argues that the amounts of costs claimed by petitioners are unreasonable because we find that respondent’s position was substantially justified we need not reach respondent’s alternative argument - jj - hospital will be referred to as a gross guarantee payment if during any month of the term of this agreement physician’s income is greater than dollar_figure physician will pay to hospital by the tenth day after the closing of physician’s books for the month the excess over dollar_figure to the extent necessary to reimburse hospital for gross guarantee payments previously paid such payments by physician will be made to the hospital during the term of this agreement until the total amount of gross guarantee payments made by hospital have been repaid in full the main ambiguity in the practice agreement was that the above language could have been construed to favor respondent’s view that petitioner would have to repay the hospital only to the extent his monthly income were over dollar_figure therefore the guarantee payments would not be characterized as a loan because there would not be an unconditional obligation for petitioner to pay them back 375_f2d_36 5th cir 229_f2d_703 7th cir affg tcmemo_1954_243 88_tc_604 affd without published opinion 855_f2d_855 8th cir the above language also could have been construed to favor petitioner’s view that it required petitioner to pay back the guarantee payments in all events which would support characterizing the payments as a loan on date petitioner and the hospital signed an amended practice agreement that provided hospital intended that physician upon expiration of the income guarantee be required to repay that portion of the income guarantee not repaid pursuant to the guarantee payback regardless of the level of physician’s gross_income it was not clear whether the amended practice agreement which was not signed until after the year in issue changed or instead merely clarified the parties’ intentions in the practice agreement to resolve the ambiguity we examined all stipulated documents and concluded that the evidence weighed in favor of treating the guarantee payments as a loan although we did not agree with respondent’s interpretation in the final analysis we believe that respondent’s position had a reasonable basis in law and in fact given the ambiguity of the language in the practice agreement accordingly we hold that petitioners are not entitled to an award of administrative or litigation costs to reflect the foregoing an appropriate order will be issued and a decision will be entered for petitioners
